Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 4/13/2022.
Claims 1-20 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed US application 16846848 filed on 4/13/2020 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11334954. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions.

Current Application
US Patent No. US 11334954
1. An apparatus comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations, the operations comprising: 

identifying at least one representative image based on social media activity associated with a social media account of a user; 


obtaining an indication that an emotional state of the user has changed from a first emotional state to a second emotional state within a threshold amount of time; and 

based on the obtaining of the indication, sending an alert message to an authority device, wherein the authority device is associated with a public safety agency, and wherein the alert message includes the at least one representative image.
1. An apparatus comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:

…generating a representative image based on the information indicative of activity during the period; … the activity associated with the social media account …

obtaining an indication that a second threshold has been met, wherein the second threshold is indicative of an emotional state; and

sending, based on the determining, an alert that comprises the representative image; … based on the second threshold being met, sending an alert message to an authority device, wherein the authority device is associated with a public safety agency.
3. The apparatus of claim 1, the operations further comprising: receiving an indication to zoom in on the at least one representative image; 

based on the receiving of the indication to zoom in on the at least one representative image, altering the at least one representative image to be displayed at an increased size on a display; and 

displaying an additional or previously not observable image that is indicative of a more detailed description of a period corresponding to the social media activity.
2. The apparatus of claim 1, the operations further comprising:
receiving an indication to zoom in on the representative image;

based on the indication to zoom in on the representative image, altering the representative image to be displayed at an increased size on a display; and


displaying an additional or previously not observable image that is indicative of a more detailed description of the period.

4. The apparatus of claim 1, wherein the operations further comprise: posting the at least one representative image to a news feed of the social media account or displaying the at least one representative image on a device display.
3. The apparatus of claim 1, wherein the sending the alert comprises posting the representative image to a news feed of the social media account or displaying the representative image on a device display.
5. The apparatus of claim 1, wherein the operations further comprise: receiving an indication of a selection of a portion of the at least one representative image; and based on the receiving of the indication of the selection of the portion of the at least one representative image, displaying information during a period associated with the social media account, wherein the information during the period associated with the social media account comprises one or more keywords.
4. The apparatus of claim 1, the operations further comprising:
receiving an indication of a selection of a portion of the representative image; and
based on the indication of the selection of the portion of the representative image, displaying information during the period associated with the social media account, wherein the information during the period associated with the social media account comprises the one or more keywords.

6. The apparatus of claim 5, wherein the one or more keywords are associated with an image, text, audio, or video of respective social media posts associated with the social media account.
1. … wherein the information comprises one or more keywords associated with an image, text, audio, or video of respective social media posts associated with the social media account, …
7. The apparatus of claim 1, wherein the operations further comprise: receiving information during a period associated with the social media account, the information comprising a social media post.
5. The apparatus of claim 1, wherein the information during the period associated with the social media account comprises a social media post.
8. The apparatus of claim 7, wherein the information comprises location information associated with the social media post.
6. The apparatus of claim 1, wherein the information during the period associated with the social media account comprises location information associated with a social media post.
9. A system comprising: one or more processors; and memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations, the operations comprising: 

generating a representative image based on social media activity associated with a social media account of a user; 



obtaining an indication that an emotional state of the user has changed from a first emotional state to a second emotional state within a threshold amount of time; and 

based on the obtaining of the indication, sending an alert message to an authority device, wherein the authority device is associated with a public safety agency, and wherein the alert message includes the representative image.
7. A system comprising:
one or more processors; and
memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising:

… generating a representative image based on the information indicative of activity during the period; … the activity associated with the social media account…

obtaining an indication that a second threshold has been met, wherein the second threshold is indicative of an emotional state; and …


sending, based on the determining, an alert that comprises the representative images; … based on the second threshold being met, sending an alert message to an authority device, wherein the authority device is associated with a public safety agency.
10. The system of claim 9, wherein the operations further comprise: receiving an indication to zoom in on the representative image; based on the receiving of the indication to zoom in on the representative image, altering the representative image to be displayed at an increased size on a display; and displaying an additional or previously not observable image that is indicative of a more detailed description of a period corresponding to the social media activity.
8. The system of claim 7, the operations further comprising: receiving an indication to zoom in on the representative image; based on the indication to zoom in on the representative image, altering the representative image to be displayed at an increased size on a display; and displaying an additional or previously not observable image that is indicative of a more detailed description of the period.

11. The system of claim 9, wherein the operations further comprise: posting the representative image to a news feed of the social media account or displaying the representative image on a display.
9. The system of claim 7, wherein the sending the alert comprises posting the representative image to a news feed of the social media account or displaying the representative image on a device display.
12. The system of claim 9, wherein the operations further comprise: receiving an indication of a selection of a portion of the representative image; and based on the receiving of the indication of the selection of the portion of the representative image, displaying information during a period associated with the social media account, wherein the information during the period associated with the social media account comprises one or more keywords.
10. The system of claim 7, the operations further comprising: receiving an indication of a selection of a portion of the representative image; and based on the indication of the selection of the portion of the representative image, displaying information during the period associated with the social media account, wherein the information during the period associated with the social media account comprises the one or more keywords.

13. The system of claim 9, wherein the operations further comprise: receiving information during a period associated with the social media account, wherein the information comprises a social media post.
11. The system of claim 7, wherein the information during the period associated with the social media account comprises a social media post.
14. The system of claim 13, wherein the information comprises location information associated with the social media post.
12. The system of claim 7, wherein the information during the period associated with the social media account comprises location information associated with a social media post.
15. A method comprising: identifying, by a processor, a representative image based on social media activity associated with a social media account of a user; 


analyzing, by the processor, the social media activity to determine that an emotional state of the user has changed from a first emotional state to a second emotional state within a threshold amount of time, resulting in a determination; and 

based on the determination, sending, by the processor, an alert message to an authority device, wherein the authority device is associated with a public safety agency, and wherein the alert message includes the representative image.
13. A method comprising: … generating a representative image based on the information indicative of activity during the period; … the activity associated with the social media account …

obtaining an indication that a second threshold has been met, wherein the second threshold is indicative of an emotional state; and



sending, based on the determining, an alert that comprises the representative image; … based on the second threshold being met, sending an alert message to an authority device, wherein the authority device is associated with a public safety agency.
16. The method of claim 15, further comprising: receiving, by the processor, an indication to zoom in on the representative image; and based on the receiving of the indication to zoom in on the representative image, altering, by the processor, the representative image to be displayed at an increased size on a display.
14. The method of claim 13, further comprising:
receiving an indication to zoom in on the representative image;
based on the indication to zoom in on the representative image, altering the representative image to be displayed at an increased size on a display; …

17. The method of claim 15, further comprising: receiving, by the processor, an indication to zoom in on the representative image; and based on the receiving of the indication to zoom in on the representative image, displaying an additional or previously not observable image that is indicative of a more detailed description of a period corresponding to the social media activity.
14. The method of claim 13, further comprising:
receiving an indication to zoom in on the representative image;
based on the indication to zoom in on the representative image, …
displaying an additional or previously not observable image that is indicative of a more detailed description of the period.

18. The method of claim 15, further comprising: posting, by the processor, the representative image to a news feed of the social media account.
15. The method of claim 13, wherein the sending the alert comprises posting the representative image to a news feed of the social media account …
19. The method of claim 15, further comprising: receiving, by the processor, an indication of a selection of a portion of the representative image; and based on the receiving of the indication of the selection of the portion of the representative image, displaying information during a period associated with the social media account, wherein the information during the period associated with the social media account comprises keywords.
16. The method of claim 13, further comprising:
receiving an indication of a selection of a portion of the representative image; and
based on the indication of the selection of the portion of the representative image, displaying information during the period associated with the social media account, wherein the information during the period associated with the social media account comprises the one or more keywords.

20. The method of claim 19, wherein the keywords are associated with an image, text, audio, and video of respective social media posts associated with the social media account.
13. …wherein the information comprises one or more keywords associated with an image, text, audio, or video of respective social media posts, …


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9, 11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupat et al (US 20180303397 A1 thereafter "Krupat"), in view of Li et al (US 20140101296 A1 thereafter "Li").
As to claim 1, Krupat discloses an apparatus comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations, the operations comprising: [The methods can be implemented on one or more systems with a processor [See ¶-153]. The instructions being stored in a computer readable medium (memory) to be performed by the processor [See ¶-152]]
identifying at least one representative image based on social media activity associated with a social media account of a user; [User images are captured and received (social media activity) while a user interacts with a news feed (social media posts) to generate a graphical representation such as an emoji (representative image) [See ¶-54, 146]. These user images are analyzed for emotion types, e.g. happiness, fatigue, etc (information/keywords) [See ¶-54]. The user is a user of a social media application [See ¶-72-73]. Since the user opted-in to the social sharing app, a skilled artisan would understand that the user must possess a social media account]
obtaining an indication that an emotional state of the user has changed from a first emotional state to a second emotional state within a threshold amount of time; and … [The image emotions are evaluated for emotional metric thresholds (second emotional state) [See ¶-73, 135]. Based on the collected emotion metrics, an emotional summary for a particular week is generated ("threshold amount of time") [See ¶-65]. Each day may be represented by a selected emoji 730 (representative image) [See ¶-65]. A skilled artisan would understand that the system would inherently determine that a user's emotions have changed from first emotion(s) (first emotional state) on a first day to second emotion(s) (second emotional state) on a second day]
wherein the alert message includes the at least one representative image [Fig 7 shows that a calendar (alert) is displayed to the user as an emotional summary calendar, along with the selected emoji 730 [See ¶-65]].
However, Krupat does not teach "based on the obtaining of the indication, sending an alert message to an authority device, wherein the authority device is associated with a public safety agency, ..."
On the other hand, Li does teach "based on the obtaining of the indication, sending an alert message to an authority device, wherein the authority device is associated with a public safety agency, ..."
Li discloses an interface wherein a user’s posts and camera are used to evaluate a user's mood [See ¶-26]. The system determines if a mood threshold (second threshold) is reached, which can relate to an emotional level or ranking of emotions (emotional state) [See ¶-31]. If the threshold is reached for particular moods, such as "suicidal", "riotous", or "murderous", then a particular contact is sent an email, text message, or post using social networks [See ¶-41]. A skilled artisan would understand that in order to view these communications, a device (authority device) must be used. The contact may be the police, medical personnel, or therapists (respectively associated with public safety agency) [See ¶-41]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface to incorporate the teachings of Li's emotionally based automatic contact.
Motivation to do so would be to automatically reach out for emotional help on behalf of a user, as taught by Li [See ¶-40].
As to claim 2, Krupat, and Li disclose the apparatus of claim 1, wherein the at least one representative image comprises a plurality of images [Krupat, Fig 7 shows that a calendar (alert) is displayed to the user as an emotional summary calendar, along with the selected emojis 730 (plurality of images) [See ¶-65]].
As to claim 4, Krupat, and Li disclose the apparatus of claim 1, wherein the operations further comprise: posting the at least one representative image to a news feed of the social media account or [Krupat, the graphical representation (representative image) of the user’s emotion may be posted to their social media page (news feed of the social media account) [See ¶-146]]
displaying the at least one representative image on a device display [Krupat, Fig 7 shows that a calendar (alert) is displayed to the user on a screen (device display) as an emotional summary calendar, along with the selected emoji 730 (representative image) [See ¶-65]].
As to claim 9, Krupat discloses an system comprising: one or more processors; and memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations, the operations comprising: [The methods can be implemented on one or more systems with a processor [See ¶-153]. The instructions being stored in a computer readable medium (memory) to be performed by the processor [See ¶-152]]
generating a representative image based on social media activity associated with a social media account of a user; [User images are captured and received (social media activity) while a user interacts with a news feed (social media posts) to generate a graphical representation such as an emoji (representative image) [See ¶-54, 146]. These user images are analyzed for emotion types, e.g. happiness, fatigue, etc (information/keywords) [See ¶-54]. The user is a user of a social media application [See ¶-72-73]. Since the user opted-in to the social sharing app, a skilled artisan would understand that the user must possess a social media account]
obtaining an indication that an emotional state of the user has changed from a first emotional state to a second emotional state within a threshold amount of time; and … [The image emotions are evaluated for emotional metric thresholds (second emotional state) [See ¶-73, 135]. Based on the collected emotion metrics, an emotional summary for a particular week is generated ("threshold amount of time") [See ¶-65]. Each day may be represented by a selected emoji 730 (representative image) [See ¶-65]. A skilled artisan would understand that the system would inherently determine that a user's emotions have changed from first emotion(s) (first emotional state) on a first day to second emotion(s) (second emotional state) on a second day]
wherein the alert message includes the representative image [Fig 7 shows that a calendar (alert) is displayed to the user as an emotional summary calendar, along with the selected emoji 730 [See ¶-65]].
However, Krupat does not teach "based on the obtaining of the indication, sending an alert message to an authority device, wherein the authority device is associated with a public safety agency,  ..."
On the other hand, Li does teach "based on the obtaining of the indication, sending an alert message to an authority device, wherein the authority device is associated with a public safety agency, ..."
Li discloses an interface wherein a user’s posts and camera are used to evaluate a user's mood [See ¶-26]. The system determines if a mood threshold (second threshold) is reached, which can relate to an emotional level or ranking of emotions (emotional state) [See ¶-31]. If the threshold is reached for particular moods, such as "suicidal", "riotous", or "murderous", then a particular contact is sent an email, text message, or post using social networks [See ¶-41]. A skilled artisan would understand that in order to view these communications, a device (authority device) must be used. The contact may be the police, medical personnel, or therapists (respectively associated with public safety agency) [See ¶-41]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface to incorporate the teachings of Li's emotionally based automatic contact.
Motivation to do so would be to automatically reach out for emotional help on behalf of a user, as taught by Li [See ¶-40].
As to claim 11, Krupat, and Li disclose the system of claim 9, wherein the operations further comprise: posting the representative image to a news feed of the social media account or [Krupat, the graphical representation (representative image) of the user’s emotion may be posted to their social media page (news feed of the social media account) [See ¶-146]]
displaying the representative image on a display [Krupat, Fig 7 shows that a calendar (alert) is displayed to the user on a screen (device display) as an emotional summary calendar, along with the selected emoji 730 (representative image) [See ¶-65]].
As to claim 15, Krupat discloses an method comprising: identifying, by a processor, a representative image based on social media activity associated with a social media account of a user; [The methods can be implemented on one or more systems with a processor [See ¶-153]. User images are captured and received (social media activity) while a user interacts with a news feed (social media posts) to generate a graphical representation such as an emoji (representative image) [See ¶-54, 146]. These user images are analyzed for emotion types, e.g. happiness, fatigue, etc (information/keywords) [See ¶-54]. The user is a user of a social media application [See ¶-72-73]. Since the user opted-in to the social sharing app, a skilled artisan would understand that the user must possess a social media account]
analyzing, by the processor, the social media activity to determine that an emotional state of the user has changed from a first emotional state to a second emotional state within a threshold amount of time, resulting in a determination; and … [The image emotions are evaluated for emotional metric thresholds (second emotional state) [See ¶-73, 135]. Based on the collected emotion metrics, an emotional summary for a particular week is generated ("threshold amount of time") [See ¶-65]. Each day may be represented by a selected emoji 730 (representative image) [See ¶-65]. A skilled artisan would understand that the system would inherently determine that a user's emotions have changed from first emotion(s) (first emotional state) on a first day to second emotion(s) (second emotional state) on a second day]
wherein the alert message includes the representative image [Fig 7 shows that a calendar (alert) is displayed to the user as an emotional summary calendar, along with the selected emoji 730 [See ¶-65]].
However, Krupat does not teach "based on the determination, sending, by the processor, an alert message to an authority device, wherein the authority device is associated with a public safety agency, ..."
On the other hand, Li does teach "based on the determination, sending, by the processor, an alert message to an authority device, wherein the authority device is associated with a public safety agency, ..."
Li discloses an interface wherein a user’s posts and camera are used to evaluate a user's mood [See ¶-26]. The system determines if a mood threshold (second threshold) is reached, which can relate to an emotional level or ranking of emotions (emotional state) [See ¶-31]. If the threshold is reached for particular moods, such as "suicidal", "riotous", or "murderous", then a particular contact is sent an email, text message, or post using social networks [See ¶-41]. A skilled artisan would understand that in order to view these communications, a device (authority device) must be used. The contact may be the police, medical personnel, or therapists (respectively associated with public safety agency) [See ¶-41]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface to incorporate the teachings of Li's emotionally based automatic contact.
Motivation to do so would be to automatically reach out for emotional help on behalf of a user, as taught by Li [See ¶-40].
As to claim 18, Krupat, and Li disclose the method of claim 15, further comprising: posting, by the processor, the representative image to a news feed of the social media account [Krupat, the graphical representation (representative image) of the user’s emotion may be posted to their social media page (news feed of the social media account) [See ¶-146]].
Claim(s) 3, 10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupat et al (US 20180303397 A1 thereafter "Krupat"), in view of Li et al (US 20140101296 A1 thereafter "Li"), in view of Constantinides (US 20190116473 A1).
As to claim 3, Krupat, and Li do not disclose "receiving an indication to zoom in on the at least one representative image; based on the receiving of the indication to zoom in on the at least one representative image, altering the at least one representative image to be displayed at an increased size on a display; and displaying an additional or previously not observable image that is indicative of a more detailed description of a period corresponding to the social media activity."
On the other hand, Constantinides does teach "receiving an indication to zoom in on the at least one representative image; based on the receiving of the indication to zoom in on the at least one representative image, altering the at least one representative image to be displayed at an increased size on a display; and displaying an additional or previously not observable image that is indicative of a more detailed description of a period corresponding to the social media activity."
Constantinides discloses an interface that shows emoji bubble (representative image) as an aggregate of a plurality of posts [See ¶-42, 69]. A user may zoom in on a bubble (representative image) and cause additional posts to be displayed (additional or previously not observable image) [See ¶-40, 68]. The bubble that was zoomed in on will also change in size (increased size) [See ¶-68]. A skilled artisan would understand from Figs 5-6 that the bubble representations are increased in size when zoomed in on [See ¶-88, 68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface, and Li's emotionally based automatic contact to incorporate the teachings of Constantinides' bubble zooming and map.
Motivation to do so would be to overcome the limitations of the prior art which does not allow users to view where friends are located and where posts are made, as taught by Constantinides [See ¶-3]. Additional motivation to do so would be to allow users to view posts in a digestible manner without becoming incomprehensible, as taught by Constantinides [See ¶-4-5].
As to claim 10, Krupat, and Li do not disclose "receiving an indication to zoom in on the representative image; based on the receiving of the indication to zoom in on the representative image, altering the representative image to be displayed at an increased size on a display; and displaying an additional or previously not observable image that is indicative of a more detailed description of a period corresponding to the social media activity."
On the other hand, Constantinides does teach " receiving an indication to zoom in on the representative image; based on the receiving of the indication to zoom in on the representative image, altering the representative image to be displayed at an increased size on a display; and displaying an additional or previously not observable image that is indicative of a more detailed description of a period corresponding to the social media activity."
Constantinides discloses an interface that shows emoji bubble (representative image) as an aggregate of a plurality of posts [See ¶-42, 69]. A user may zoom in on a bubble (representative image) and cause additional posts to be displayed (additional or previously not observable image) [See ¶-40, 68]. The bubble that was zoomed in on will also change in size (increased size) [See ¶-68]. A skilled artisan would understand from Figs 5-6 that the bubble representations are increased in size when zoomed in on [See ¶-88, 68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface, and Li's emotionally based automatic contact to incorporate the teachings of Constantinides' bubble zooming and map.
Motivation to do so would be to overcome the limitations of the prior art which does not allow users to view where friends are located and where posts are made, as taught by Constantinides [See ¶-3]. Additional motivation to do so would be to allow users to view posts in a digestible manner without becoming incomprehensible, as taught by Constantinides [See ¶-4-5].
As to claim 16, Krupat, and Li do not disclose "receiving, by the processor, an indication to zoom in on the representative image; and based on the receiving of the indication to zoom in on the representative image, altering, by the processor, the representative image to be displayed at an increased size on a display."
On the other hand, Constantinides does teach "receiving, by the processor, an indication to zoom in on the representative image; and based on the receiving of the indication to zoom in on the representative image, altering, by the processor, the representative image to be displayed at an increased size on a display."
Constantinides discloses an interface that shows emoji bubble (representative image) as an aggregate of a plurality of posts [See ¶-42, 69]. A user may zoom in on a bubble (representative image) and cause additional posts to be displayed (additional or previously not observable image) [See ¶-40, 68]. The bubble that was zoomed in on will also change in size (increased size) [See ¶-68]. A skilled artisan would understand from Figs 5-6 that the bubble representations are increased in size when zoomed in on [See ¶-88, 68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface, and Li's emotionally based automatic contact to incorporate the teachings of Constantinides' bubble zooming and map.
Motivation to do so would be to overcome the limitations of the prior art which does not allow users to view where friends are located and where posts are made, as taught by Constantinides [See ¶-3]. Additional motivation to do so would be to allow users to view posts in a digestible manner without becoming incomprehensible, as taught by Constantinides [See ¶-4-5].
As to claim 17, Krupat, and Li do not disclose "receiving, by the processor, an indication to zoom in on the representative image; and based on the receiving of the indication to zoom in on the representative image, displaying an additional or previously not observable image that is indicative of a more detailed description of a period corresponding to the social media activity."
On the other hand, Constantinides does teach " receiving, by the processor, an indication to zoom in on the representative image; and based on the receiving of the indication to zoom in on the representative image, displaying an additional or previously not observable image that is indicative of a more detailed description of a period corresponding to the social media activity."
Constantinides discloses an interface that shows emoji bubble (representative image) as an aggregate of a plurality of posts [See ¶-42, 69]. A user may zoom in on a bubble (representative image) and cause additional posts to be displayed (additional or previously not observable image) [See ¶-40, 68]. The bubble that was zoomed in on will also change in size (increased size) [See ¶-68]. A skilled artisan would understand from Figs 5-6 that the bubble representations are increased in size when zoomed in on [See ¶-88, 68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface, and Li's emotionally based automatic contact to incorporate the teachings of Constantinides' bubble zooming and map.
Motivation to do so would be to overcome the limitations of the prior art which does not allow users to view where friends are located and where posts are made, as taught by Constantinides [See ¶-3]. Additional motivation to do so would be to allow users to view posts in a digestible manner without becoming incomprehensible, as taught by Constantinides [See ¶-4-5].
Claim(s) 5-6, 12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupat et al (US 20180303397 A1 thereafter "Krupat"), in view of Li et al (US 20140101296 A1 thereafter "Li"), in view of Walter et al (US 20050156873 A1 thereafter "Walter").
As to claim 5, Krupat, and Li do not disclose "receiving an indication of a selection of a portion of the at least one representative image; and based on the receiving of the indication of the selection of the portion of the at least one representative image, displaying information during a period associated with the social media account, wherein the information during the period associated with the social media account comprises one or more keywords."
On the other hand, Walter does teach "receiving an indication of a selection of a portion of the at least one representative image; and based on the receiving of the indication of the selection of the portion of the at least one representative image, displaying information ..."
Walter discloses an interface wherein when a user hovers over an emoticon (representative image), a tooltip is shown to remind the user of the nickname for the emoticon [See ¶-50].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface, and Li's emotionally based automatic contact to incorporate the teachings of Walter's emoticon tooltip.
Motivation to do so would be to remind the user of the nickname assigned to the emoticon, as taught by Walter [See ¶-50].
Krupat, Li, and Walter do not explicitly teach "displaying information during a period associated with the social media account, wherein the information during the period associated with the social media account comprises one or more keywords." (Emphasis added.)
However, it would have been obvious to modify Walter's tooltip to include Krupat's emotion type (keyword). Krupat teaches that the emotion type was gathered for a user for a time duration ("during a period"), e.g. a day [See ¶-55, 65]. The gathered emotion type is for a particular user [See ¶-54, 65]. The user is a user of a social media application [See ¶-72-73]. Since the user opted-in to the social sharing app [See ¶-72-73], a skilled artisan would understand that the user must possess a social media account.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Walter's emoticon tooltip to incorporate Krupat's emotion type.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Walter's nickname tooltip with Krupat's emotion type. A skilled artisan would have understood that the substitution would have resulted in the predictable result of clearly labeling the emoticon with the appropriate emotion and therefore removing ambiguity and interpretation error. 
As to claim 6, Krupat, Li, and Walter disclose the apparatus of claim 5, wherein the one or more keywords are associated with an image, text, audio, or video of respective social media posts associated with the social media account [Krupat, User images are captured and received while a user interacts with a news feed (social media posts) [See ¶-54]. The news feed may include an image, message (text), video, or audio [See ¶-54, 46]. These user images are analyzed (computer image analysis) for emotion types, e.g. happiness, fatigue, etc (information/keywords) [See ¶-54]].
As to claim 12, Krupat, and Li do not disclose "receiving an indication of a selection of a portion of the representative image; and based on the receiving of the indication of the selection of the portion of the representative image, displaying information during a period associated with the social media account, wherein the information during the period associated with the social media account comprises one or more keywords."
On the other hand, Walter does teach "receiving an indication of a selection of a portion of the representative image; and based on the receiving of the indication of the selection of the portion of the representative image, displaying information ..."
Walter discloses an interface wherein when a user hovers over an emoticon (representative image), a tooltip is shown to remind the user of the nickname for the emoticon [See ¶-50].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface, and Li's emotionally based automatic contact to incorporate the teachings of Walter's emoticon tooltip.
Motivation to do so would be to remind the user of the nickname assigned to the emoticon, as taught by Walter [See ¶-50].
Krupat, Li, and Walter do not explicitly teach "displaying information during a period associated with the social media account, wherein the information during the period associated with the social media account comprises one or more keywords." (Emphasis added.)
However, it would have been obvious to modify Walter's tooltip to include Krupat's emotion type (keyword). Krupat teaches that the emotion type was gathered for a user for a time duration ("during a period"), e.g. a day [See ¶-55, 65]. The gathered emotion type is for a particular user [See ¶-54, 65]. The user is a user of a social media application [See ¶-72-73]. Since the user opted-in to the social sharing app [See ¶-72-73], a skilled artisan would understand that the user must possess a social media account.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Walter's emoticon tooltip to incorporate Krupat's emotion type.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Walter's nickname tooltip with Krupat's emotion type. A skilled artisan would have understood that the substitution would have resulted in the predictable result of clearly labeling the emoticon with the appropriate emotion and therefore removing ambiguity and interpretation error.
As to claim 19, Krupat, and Li do not disclose "receiving, by the processor, an indication of a selection of a portion of the representative image; and based on the receiving of the indication of the selection of the portion of the representative image, displaying information during a period associated with the social media account, wherein the information during the period associated with the social media account comprises keywords."
On the other hand, Walter does teach "receiving, by the processor, an indication of a selection of a portion of the representative image; and based on the receiving of the indication of the selection of the portion of the representative image, displaying information ..."
Walter discloses an interface wherein when a user hovers over an emoticon (representative image), a tooltip is shown to remind the user of the nickname for the emoticon [See ¶-50].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface, and Li's emotionally based automatic contact to incorporate the teachings of Walter's emoticon tooltip.
Motivation to do so would be to remind the user of the nickname assigned to the emoticon, as taught by Walter [See ¶-50].
Krupat, Li, and Walter do not explicitly teach "displaying information during a period associated with the social media account, wherein the information during the period associated with the social media account comprises keywords." (Emphasis added.)
However, it would have been obvious to modify Walter's tooltip to include Krupat's emotion type (keyword). Krupat teaches that the emotion type was gathered for a user for a time duration ("during a period"), e.g. a day [See ¶-55, 65]. The gathered emotion type is for a particular user [See ¶-54, 65]. The user is a user of a social media application [See ¶-72-73]. Since the user opted-in to the social sharing app [See ¶-72-73], a skilled artisan would understand that the user must possess a social media account.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Walter's emoticon tooltip to incorporate Krupat's emotion type.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Walter's nickname tooltip with Krupat's emotion type. A skilled artisan would have understood that the substitution would have resulted in the predictable result of clearly labeling the emoticon with the appropriate emotion and therefore removing ambiguity and interpretation error. 
As to claim 20, Krupat, Li, and Walter disclose the method of claim 19, wherein the keywords are associated with an image, text, audio, and video of respective social media posts associated with the social media account [Krupat, User images are captured and received while a user interacts with a news feed (social media posts) [See ¶-54]. The news feed may include an image, message (text), video, or audio [See ¶-54, 46]. These user images are analyzed (computer image analysis) for emotion types, e.g. happiness, fatigue, etc (information/keywords) [See ¶-54]].
Claim(s) 7-8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupat et al (US 20180303397 A1 thereafter "Krupat"), in view of Li et al (US 20140101296 A1 thereafter "Li"), in view of Abrol et al (US 20170206557 A1 thereafter "Abrol").
As to claim 7, Krupat, and Li disclose the apparatus of claim 1, wherein the operations further comprise: receiving information during a period associated with the social media account, [Krupat, User images are captured and received (social media activity) while a user interacts with a news feed (social media posts) to generate a graphical representation such as an emoji (representative image) [See ¶-54, 146]. These user images are analyzed for emotion types, e.g. happiness, fatigue, etc (information/keywords) [See ¶-54]. The image emotions are evaluated for emotional metric thresholds [See ¶-73, 135]. Based on the collected emotion metrics, an emotional summary for a particular week (period) is generated [See ¶-65]].
However, Krupat, and Li do not disclose "… the information comprising a social media post."
On the other hand, Abrol does teach "… the information comprising a social media post."
Abrol discloses a system that receives the location where a tweet (social media post) was made [See ¶-25]. The tweet sentiment is determined based on an analysis of keywords and is used, along with the location, to determine patrolling needs [See ¶-25, 52]. For example, the system may determine that a location is a hotspot for crime during a given time period [See ¶-25]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface, and Li's emotionally based automatic contact to incorporate the teachings of Abrol's location usage.
Motivation to do so would be to reduce the number of criminal incidents, identify disease epidemics, and identify accidents, as taught by Abrol [See ¶-25, 26].
As to claim 8, Krupat, Li, and Abrol disclose the apparatus of claim 7, wherein the information comprises location information associated with the social media post [Abrol, receives the location where a tweet (social media post) was made [See ¶-25]. The tweet sentiment is determined based on an analysis of keywords and is used, along with the location, to determine patrolling needs [See ¶-25, 52]. For example, the system may determine that a location is a hotspot for crime during a given time period [See ¶-25]].
As to claim 13, Krupat, and Li disclose the system of claim 9, wherein the operations further comprise: receiving information during a period associated with the social media account, [Krupat, User images are captured and received (social media activity) while a user interacts with a news feed (social media posts) to generate a graphical representation such as an emoji (representative image) [See ¶-54, 146]. These user images are analyzed for emotion types, e.g. happiness, fatigue, etc (information/keywords) [See ¶-54]. The image emotions are evaluated for emotional metric thresholds [See ¶-73, 135]. Based on the collected emotion metrics, an emotional summary for a particular week (period) is generated [See ¶-65]].
However, Krupat, and Li do not disclose "… wherein the information comprises a social media post.”
On the other hand, Abrol does teach "… wherein the information comprises a social media post.”
Abrol discloses a system that receives the location where a tweet (social media post) was made [See ¶-25]. The tweet sentiment is determined based on an analysis of keywords and is used, along with the location, to determine patrolling needs [See ¶-25, 52]. For example, the system may determine that a location is a hotspot for crime during a given time period [See ¶-25]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Krupat’s emotion interface, and Li's emotionally based automatic contact to incorporate the teachings of Abrol's location usage.
Motivation to do so would be to reduce the number of criminal incidents, identify disease epidemics, and identify accidents, as taught by Abrol [See ¶-25, 26].
As to claim 14, Krupat, Li, and Abrol disclose the system of claim 13, wherein the information comprises location information associated with the social media post [Abrol, receives the location where a tweet (social media post) was made [See ¶-25]. The tweet sentiment is determined based on an analysis of keywords and is used, along with the location, to determine patrolling needs [See ¶-25, 52]. For example, the system may determine that a location is a hotspot for crime during a given time period [See ¶-25]].

	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
US 20140287387 - Vukasinovic discloses a system that identifies a user's emotions by analyzing the user's social media [See ¶-117]. If the user's emotions are outside a set threshold, the user and/or other users are notified [See ¶-121]. The notification may be to a user's therapist [See ¶-4].
Which relates to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173